          Case 1:19-cr-00068-NONE Document 6 Filed 07/10/20 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Dale A. Drozd                      RE: Angel Porras-Fuentes
United States District Court                     Docket Number: 0972 1:19CR00068-1
Fresno, California                               MOTION TO DISMISS PETITION

Your Honor:

The United States Probation Office moves to dismiss the Probation Form 12C, Petition for
Warrant, filed against the defendant, Angel Porras-Fuentes, on June 17, 2020 in Docket Number
1:19CR00068-DAD. The Petition was filed after the probation officer made several unsuccessful
attempts to contact the offender telephonically for a scheduled appointment. He has subsequently
contacted the probation officer after realizing he failed to accurately update his contact
information. As such, it is respectfully recommended the Petition be dismissed and probation be
reinstated.

                                    Respectfully submitted,




                                       Laura Del Villar
                                United States Probation Officer

Dated:    July 10, 2020
          Visalia, California
          LAD/lad


REVIEWED BY:                              /s/ Adam Tunison
                                           Adam Tunison
                                  Sr. United States Probation Officer




                                               1
                                                                                           REV. 06/2020
                                                                            CAE___MEMO__COURT (W ORDER)
          Case 1:19-cr-00068-NONE Document 6 Filed 07/10/20 Page 2 of 2
RE:      Angel Porras-Fuentes
         Docket Number: 0972 1:19CR00068-1
         MOTION TO DISMISS PETITION




                                   ORDER OF THE COURT

THE COURT ORDERS:

               ☒   Approved          ☐      Disapproved

IT IS SO ORDERED.

      Dated:    July 10, 2020
                                                     UNITED STATES DISTRICT JUDGE



Attachment(s)

cc:      Unassigned
         Assistant United States Attorney

         Unassigned
         Defense Counsel




                                                 2
                                                                                       REV. 06/2020
                                                                        CAE___MEMO__COURT (W ORDER)
